DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on May 25, 2018 and May 6, 2019 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 1 includes the language “auxiliary grooves formed on each of second land 
Claim 11 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 9 includes the language “the first land portion sipes each opening to each of the first main grooves, the first land portion sipes each terminating in the first land portion”, but this language is self-contradictory, because a sipe which opened to each of the first main grooves would necessarily pass through and would not terminate in the first land portion. From the figures, it is clear that the first land portion sipes each open to one of the first main grooves and terminate in the first land portion, and this is the interpretation which is being made in this Office action.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3, 7-8 and 12 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nukushina (US Pub. No. 2016/0207359).
Regarding claim 1, Nukushina teaches a pneumatic tire comprising first main grooves 11, a first land portion 10, second main grooves 12, second land portions 20, auxiliary grooves 21 in the second land portions opening to the second main grooves (paragraphs [0027]-[0029]; figure 2), first sipes (23 and 22 collectively) wherein the sipes can be continuous with the auxiliary grooves 21 (taken to meet the limitation of crossing the second land portions) (paragraph [0030]; figure 2), the auxiliary grooves are each bent grooves including first groove portions 21A and second groove portions 21B (paragraph [0029]; figure 2) and wherein a groove width of the first groove portions gradually reduces from the opening end portion to the bend point (paragraph [0036]; figures 2-3).
Regarding claim 3, Nukushina teaches third land portions 30 having lug grooves 31 which do not communicate with the second main grooves (paragraph [0031]; figure 2).
Regarding claim 7, Nukushina teaches that a distance between a boundary portion between each of short portions and each of long portions of groove walls of the second main grooves and an end portion, lying adjacent to the tire equatorial plane, of each of the lug grooves ranges from 1.0 times or more to 4.0 times or less of a length of each of the short portions in the tire circumferential direction, and wherein the boundary portion lies within a range of +/-5 degrees of a direction from one of midpoints of the groove width of each of the lug grooves, at the end portion of each of regions X ranging from 90% or more to 110% or less of a ground contact width centered around the tire equatorial plane, the end portion lying adjacent to the tire equatorial plane, to the end portion, lying adjacent to the tire equatorial plane, of each of the lug grooves (figure 2).

Regarding claim 12, Nukushina teaches that the auxiliary grooves are inclined in the tire lateral direction so that a straight line joining each of the opening end portions and each of the terminating end portions approaches the tire equatorial plane relative to the tire circumferential direction (figure 2).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 6 and 9-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nukushina (US Pub. No. 2016/0207359).
Regarding claim 6, Nukushina teaches in regions each lying closer to the tire equatorial plane than regions X ranging from 90% or greater to 110% or less of a ground contact width centered around the tire equatorial plane, sipes inclined in a direction identical to the inclination direction of the lug grooves (figure 2). While Nukushina does not specifically disclose that the sipes are three dimensional, it would have been obvious to one of ordinary skill in the art to use three dimensional sipes in order to gain the benefit of the increased edges of siping while maintaining the additional rigidity created by using three dimensional sipes; official notice being taken that it is well known / conventional per se in the tire tread art to provide three dimensional sipes in a land portion of a tread to increase edge effect and to improve rigidity.

Regarding claim 10, Nukushina teaches that the groove depth from the opening end to the bend point can be constant (i.e. groove depth at the opening end is 100% of the groove depth at the bend point) or gradually decreasing (i.e. groove depth at the opening end is greater than 100% of the groove width at the bend point) (paragraph [0036]), thus teaching a range of depth percentages overlapping the claimed range.
Claim(s) 2, 4-5, 11 and 13-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nukushina (US Pub. No. 2016/0207359) as applied to claims 1 and 3 above, and further in view of Takahashi (US Pub. No. 2017/0136829).
Regarding claim 2, Nukushina does not specifically disclose that the first and second main grooves are zigzag shape. Takahashi teaches first main grooves and second main grooves formed into a zigzag shape having groove walls having short portions and long portions, in a plan view (paragraph [0014]; figure 1). It would have been obvious to one of ordinary skill in the art to use main grooves with a shape taught by Takahashi in the tire of Nukushina as a known alternative main groove configuration with the predictable result of being functional main grooves. It is noted that the zigzag grooves are inclined in both directions, meeting the limitation of “an inclination direction is identical to the direction of the auxiliary grooves”.

Regarding claim 5, Nukushina teaches that the lug grooves are inclined in the same direction in the auxiliary grooves (figure 2). Nukushina does not specifically disclose that the lug grooves are inclined, in regions X ranging from 90% or greater to 110% or less of a ground contact width centered around the tire equatorial plane, at an angle a in a range of ±10 degrees or less, the angle a being formed with a straight line along the tire lateral direction and a straight line joining midpoints, at both end portions of each of the regions X, of a groove width of each of the lug grooves. Takahashi teaches that the lug grooves are inclined, in regions X ranging from 90% or greater to 110% or less of a ground contact width centered around the tire equatorial plane, at an angle a in a range of ±10 degrees or less, the angle a being formed with a straight line along the tire lateral direction and a straight line joining midpoints, at both end portions of each of the regions X, of a groove width of each of the lug grooves (figure 1). It would have been obvious to one of ordinary skill in the art to use an angle for the lug grooves as taught by Takahashi in the tire of Nukushina as a known lug groove angle in a region from 90% to 110% of a ground contact width with the predictable result of being a functional lug groove.
Regarding claim 11, Nukushina teaches that the first main grooves are each disposed outside the equatorial plane in the width direction and the first main grooves define the first land portion (figure 2). Nukushina does not specifically disclose first land portion sipes terminating within the first land portion 
Regarding claims 13-17, Nukushina does not specifically disclose that the first and second main grooves are zigzag shape. Regarding claims 13 and 15, Takahashi teaches pairs of first and second main grooves are each formed into a zigzag shape having groove walls having short portions and long portions, in a plan view, and the zigzag shapes are each formed with the long portions and the short portions alternately and repeatedly disposed in the tire circumferential direction (paragraph [0014]; figure 1) and suggests a length of each of the long portions in the tire circumferential direction ranges of about 10 times a length of each of the short portions in the tire circumferential direction (figure 1). It would have been obvious to one of ordinary skill in the art to use a length of each of the long portions in the tire circumferential direction ranges of about 10 times a length of each of the short portions in the tire circumferential direction as suggested by Takahashi in the tire of Nukushina as a known zigzag groove configuration with the predictable result of being a functional zigzag groove. It is noted that applicant has not submitted evidence establishing a criticality of the short to long portion ratio. Regarding claims 14 and 16, Takahashi teaches that the pairs of first and second main grooves are each formed with a groove wall lying outside in the tire lateral direction and a groove wall lying inside in the tire lateral direction and adjacent to the tire equatorial plane, the long portions and the short portions are disposed at identical pitches, and arrangement phases of the long portions and the short portions differ between each of the groove walls lying outside in the tire lateral direction and each of the groove walls lying inside in the tire lateral direction and adjacent to the tire equatorial plane (figure 1). It would have been obvious to one of ordinary skill in the art to use a groove wall configuration as taught by 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHILIP N SCHWARTZ whose telephone number is (571)270-1612.  The examiner can normally be reached on Mon-Fri 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Katelyn Whatley can be reached on 571-270-5545.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available 






/P.N.S/               Examiner, Art Unit 1749                                                                                                                                                                                         	January 15, 2021

/STEVEN D MAKI/
Primary Examiner, Art Unit 1749
January 15, 2021